Exhibit 10.4

STOCK SUBSCRIPTION AGREEMENT

TEXEN OIL & GAS, INC.

1. SUBSCRIPTION: The undersigned, Tatiana Golovina, (the "Subscriber"), a
resident of the country of England, United Kingdom, hereby subscribes for the
purchase of One million four hundred thousand (1,400,000) shares of Common Stock
of TEXEN OIL & GAS, INC., a Nevada corporation (the "Company"), in consideration
thereof, hereby tenders and conveys to the Company all of the ownership,
management, and membership of BROOKSHIRE DRILLING SERVICE, LLC, a Texas Limited
Liability Company ("Drilling"). Such subscription is subject to the following
terms and conditions:

a. The shares of Common Stock are being sold pursuant to the exemption from
registration provided for in Section 4(2) of the Securities Act of 1933.

b. No certificate(s) for shares of Common Stock shall be issued to the
undersigned until the entire stock subscription price is paid; and,

c. The certificate(s) representing the shares of Common Stock delivered pursuant
to this subscription agreement shall bear a restrictive legend and may not be
transferred for a period of one (1) year from the date of issuance and
thereafter only in compliance with Rule 144 of the Securities Act of 1933. Said
certificate(s) will contain the following restrictive legend::

The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.

2. REPRESENTATIONS AND WARRANTIES: The undersigned Subscriber hereby represents
and warrants to the Company:

a. The undersigned Subscriber understands that the Company's shares of Common
Stock have not been approved or disapproved by the United States Securities and
Exchange Commission, any state securities agency, or any foreign securities
agency.

--------------------------------------------------------------------------------

b. The undersigned Subscriber is not an underwriter and would be acquiring the
Company's shares of Common Stock solely for investment purpose for his or her
own account and not with a view to, or for, resale in connection with any
distribution within the meaning of any federal securities act, state securities
act or any other applicable federal or state laws;

c. Subscriber acknowledges receipt of a copy of the Offering Memorandum and all
attachments thereto;

d. The undersigned Subscriber understands the speculative nature and risks of
investments associated with the Company, and confirms that the shares of Common
Stock would be suitable and consistent with his or her investment program; and,
that his or her financial position enable him or her to bear the risks of this
investment;

e. The shares of Common Stock subscribed for herein may not be transferred,
encumbered, sold, hypothecated, or otherwise disposed of, if such disposition
will violate any federal and/or state securities acts. Disposition shall
include, but is not limited to acts of selling, assigning, transferring,
pledging, encumbering, hypothecating, giving, and any form of conveying, whether
voluntary or not for a period of one (1) year from the date of issuance and
thereafter, only in compliance with Rule 144 of the Securities Act of 1933;

f. To the extent that any federal, and/or state securities laws shall require,
the Subscriber hereby agrees that any shares of Common Stock acquired pursuant
to this Agreement shall be without preference as to assets;

g. The Company is under no obligation to register or seek an exemption under any
federal securities act, state securities act, or any foreign securities act for
any shares of Common Stock of the Company or to cause or permit such shares of
Common Stock to be transferred in the absence of any such registration or
exemption;

h. The Subscriber has had the opportunity to ask questions of the Company and
has received additional information from the Company to the extent that the
Company possessed such information, necessary to evaluate the merits and risks
of any investment in the Company. Further, the Subscriber has been given: (1)
All material books, records, documents, correspondence, and financial statements
of the Company; (2) all material contracts and documents relating to the
proposed transaction; (3) all reports filed with the Securities and Exchange
Commission; and, (4) an opportunity to question the appropriate executive
officers of the Company.

- 2 -

--------------------------------------------------------------------------------

i. The Subscriber has had the opportunity to ask questions of Drilling and has
received additional information from Drilling to the extent that Drilling
possessed such information, necessary to evaluate the merits and risks of
disposing of his shares of Drilling. Further, the Subscriber has been given: (1)
All material books, records, documents, correspondence, and financial statements
of Drilling; (2) all material contracts and documents relating to the proposed
transaction; and, (3) an opportunity to question the appropriate executive
officers of Drilling;

j. The Subscriber has satisfied the suitability standards imposed by his or her
place of residence and has a pre-existing business relationship with the
Company;

k. The Subscriber has adequate means of providing for his current needs and
personal contingencies and has no need to sell the shares of Common Stock in the
foreseeable future (that is at the time of the investment, Subscriber can afford
to hold the investment for an indefinite period of time);

l. The Subscriber has sufficient knowledge and experience in financial matters
to evaluate the merits and risks of this investment. Further, subscriber
represents and warrants that he is able to evaluate and interpret the
information furnished to him by the Company and is capable of reading and
interpreting financial statements;

m. The Subscriber warrants and represents that he is a "sophisticated investor"
as that term is defined in United States court decisions and the rules,
regulations and decisions of the United States Securities and Exchange
Commission.

o. Further, the Subscriber warrants and represents that he is an "accredited
investor" as that term is defined in Section 2(15)(i) or (ii) of the Securities
Act of 1933.

 

 

- 3 -

--------------------------------------------------------------------------------

The undersigned Subscriber hereby declares and affirms that he or she has read
the within and foregoing Subscription Agreement, is familiar with the contents
thereof and agrees to abide by these terms and conditions therein set forth, and
knows the statements therein to be true and correct.

IN WITNESS WHEREOF

, the parties have executed this Subscription Agreement this 26th day of July,
2002, at Houston, Texas.



SUBSCRIBER

/s/ Tatiana Golovina
Tatiana Golovina

Signature

181 Kinsington High STR
London, U.K. W86SH

Address

(44) 7968729121

Telephone Number

ACCEPTED BY:

TEXEN OIL & GAS, INC.

BY:

/s/ Robert Baker
Robert Baker

Title: